[Cite as McCracken v. McCracken, 2014-Ohio-1411.]


                                     COURT OF APPEALS
                                    STARK COUNTY, OHIO
                                 FIFTH APPELLATE DISTRICT

                                                            JUDGES:
PENNY MCCRACKEN                                     :       Hon. W. Scott Gwin, P.J.
                                                    :       Hon. Sheila G. Farmer, J.
                       Plaintiff-Appellant          :       Hon. Patricia A. Delaney, J.
                                                    :
-vs-                                                :
                                                    :       Case No. 2013CA00223
THOMAS MCCRACKEN, JR.                               :
                                                    :
                    Defendant-Appellee              :       OPINION




CHARACTER OF PROCEEDING:                                Civil appeal from the Stark County Court of
                                                        Common Pleas, Domestic Relations
                                                        Division, Case No. 2005DR01376

JUDGMENT:                                               Affirmed



DATE OF JUDGMENT ENTRY:                                 March 31, 2014


APPEARANCES:

For Plaintiff-Appellant                                 For Defendant-Appellee

DAVID AKE                                               PAUL HERVEY
301 FirstMerit Building                                 116 Cleveland Ave. N.W., Ste. 802
4481 Munson St. N.W.                                    Canton, OH 44702
Canton, OH 44718
[Cite as McCracken v. McCracken, 2014-Ohio-1411.]


Gwin, P.J.

       {¶1}    Appellant appeals the November 5, 2013 judgment entry of the Stark

County Common Pleas Court, Domestic Relations Division, granting appellee’s motion

to modify child support.

                                       Facts & Procedural History

       {¶2}    Appellant Penny McCracken and appellee Thomas McCracken, Jr.

divorced on June 9, 2006.           Appellant and appellee are the parents of two minor

children, both born on September 30, 1999.            In the June 9, 2006 judgment entry

granting the divorce, the trial court found shared parenting of the children to be

appropriate and adopted a modified shared parenting plan. At the time of the divorce,

appellee’s gross income was $36,930 and appellant’s gross income was $51,227. In

2006, appellant was found to be the obligor for child support purposes. However, the

trial court made a downward deviation in her child support obligation due to her

parenting time and ordered appellant to pay $166.66 per month in child support, per

child. Appellant did not appeal the June 9, 2006 judgment entry finding her to be the

obligor for purposes of child support.

       {¶3}    On June 14, 2013, appellant filed a motion to modify visitation and child

support. Appellant sought to restrict appellee’s visitation, terminate child support, name

appellant as the custodial parent, and requested child support from appellee. On July

31, 2013, appellee filed a motion to modify child support based on the current financial

affidavits of the parties. The trial court held a hearing on the motions on November 4,

2013. Appellant withdrew her motion to modify or terminate shared parenting. The

parties stipulated to the fact that appellant has 57% of the parenting time and appellee
Stark County, Case No. 2013CA00223                                                     3


has 43% of the parenting time. Further, for purposes of child support calculations, the

parties stipulated that appellant’s current income is $80,366 per year and appellee’s

income is $42,513 per year. The only change in living arrangements since 2006 is that

appellant’s boyfriend moved in with her.

       {¶4}   The trial court issued a decision on November 5, 2013. The trial court

noted appellant’s counsel argued “that to force [appellant] to continue to pay child

support is the equivalent of requiring her to continue to pay spousal support.” However,

the trial court stated, “[t]he Court disagrees. Mother has more income in her home. The

parties have shared parenting and it makes no sense to transfer cash from Father to

Mother. Mother will continue as obligor.” The trial court attached to its entry a child

support computation worksheet. As the trial court did in 2006, it found the child support

computation worksheet amount to be unjust, inappropriate, and not in the children’s

best interest due to the time allocation in the shared parenting. Thus, appellant again

received the same approximately 50% downward deviation she received in 2006 due to

the allocation of shared parenting time. The trial court ordered appellant to pay $244.18

per child per month, plus a 2% processing fee when medical insurance is provided, and

$233.55 per month per child plus $96.79 cash medical when medical insurance is not

provided.

       {¶5}   Appellant appeals the November 5, 2013 judgment entry and assigns the

following as error:

       {¶6}   “I. THE TRIAL COURT ERRED IN FINDING THE APPELLANT TO BE

THE OBLIGOR FOR CHILD SUPPORT PURPOSES.”
Stark County, Case No. 2013CA00223                                                      4


                                               I.

      {¶7}   Appellant argues the trial court erred in determining the amount of the

child support obligation because appellant should not have been found to be the child

support obligor and because the trial court improperly utilized child support as a means

of ordering appellant to pay spousal support. We disagree.

      {¶8}   Trial courts are given broad discretion in determining whether to modify

child support orders and determining child support. Booth v. Booth, 44 Ohio St.3d 142,

144, 541 N.E.2d 1028, 1030 (1989). Therefore, a trial court’s decision regarding a

motion to modify a child support order will not be overturned absent an abuse of

discretion. Id. In order to find an abuse of discretion, we must determine the trial

court’s decision was unreasonable, arbitrary, or unconscionable and not merely an error

of law or judgment. Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140

(1983).

      {¶9}   Child support is generally calculated using the child support guidelines

and worksheet. R.C. 3119.03. This figure is rebuttably presumed to be the correct

amount of child support, although the trial court may deviate from that amount. R.C.

3119.03. R.C. 3119.24 applies in the case of shared parenting and provides the trial

court may deviate from the amount of child support in the worksheet if it determines the

guideline amount would be unjust or inappropriate to the children or either parent and

would not be in the best interest of the child because of the extraordinary circumstances

of the parents or because of any other factors in R.C. 3119.23.             Extraordinary

circumstances of the parents include (1) the amount of time the children spend with

each parent; (2) the ability of each parent to maintain adequate housing for the children;
Stark County, Case No. 2013CA00223                                                         5


(3) each parent’s expenses * * *; and (4) any other circumstances the court considers

relevant. R.C. 3119.24(2)(B).

       {¶10} When deviating from the amount of child support determined in the

worksheet, a court should consider the factors in R.C. 3119.23, including the disparity in

income between parties or households; the need and capacity of the child for an

education and the educational opportunities that would have been available to the child

had the circumstances requiring a court order for support not arisen; and any other

factor the court deems relevant. R.C. 3119.23(G), (N), and (P).

       {¶11} In this case, the trial court states its decision to maintain appellant as

obligor is because appellant has more income in her home. The parties stipulated to

the incomes of $80,366 per year for appellant and $42,513 per year for appellee. “It

has been held that, where a trial court follows the statutory guidelines for calculating

child support, designating one parent, particularly the one who earns significantly more

than the other, as obligor in a shared parenting situation is not an abuse of discretion.”

Sexton v. Sexton, 10th Dist. Franklin No. 07AP-396, 2007-Ohio-6539. In this case, we

find the trial court specifically tailored the parenting time and child support obligation to

the specific needs and conditions of the parties.         See Garner v. Boyd, 5th Dist.

Muskingum No. CT11-0050, 2012-Ohio-1489. Appellant is designated obligor because

the trial court found it was in the children’s best interest, the parties had disparate

incomes, and it was necessary to allow the children to enjoy a similar standard of living

in both homes. Appellant received a downward deviation due to the time allocation in

shared parenting. Upon review of the record, we find no abuse of discretion in the child
Stark County, Case No. 2013CA00223                                                        6


support obligation and the trial court’s continued designation of appellant as child

support obligor.

       {¶12} We further find the trial court did not improperly utilize child support as a

means of awarding appellee spousal support.         In its judgment entry, the trial court

specifically stated it “disagreed” with appellant’s contention “that to force [appellant] to

continue to pay child support is the equivalent of requiring her to continue to pay

spousal support.” As noted above, appellant’s income is approximately twice that of

appellee.   When the trial court completed the child support computation worksheet

utilizing the numbers stipulated to by the parties, appellant’s child support obligation

increased proportionally to the increase in her income. The trial court utilized R.C.

3119.24 to deviate from this higher amount due to the time allocation in the shared

parenting plan and ordered a downward deviation proportionally similar to the deviation

she received in 2006. We find the child support amount and the deviation from this

amount to be supported by the record and the factors listed in R.C. 3119.23 and R.C.

3119.24, and are not utilized by the trial court to improperly award spousal support to

appellee.
Stark County, Case No. 2013CA00223                                                 7


      {¶13} Based on the foregoing, appellant’s assignment of error is overruled. The

November 5, 2013 judgment entry of the Stark County Court of Common Pleas,

Domestic Relations Division, is affirmed.

By Gwin, P.J.,

Farmer, J., and

Delaney, J., concur